          Case 1:20-cv-01067-KRS Document 11 Filed 12/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


CRYSTAL LYNN MONTOYA,

               Plaintiff,
       vs.                                            CIV No. 1:20-01067-KRS

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Unopposed Motion for

Extension of Time to File the Electronic Certified Administrative Record and Answer to

Plaintiff’s Complaint (Doc. 10), it being stated that Plaintiff concurs in the granting of the

motion, the Court having read the motion and being fully advised in the premises finds that there

is good cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through February 19, 2021, to

file his answer or otherwise respond to Plaintiff’s Complaint.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge
SUBMITTED AND APPROVED BY:
Electronically submitted 12/16/2020
KIRSTEN WESTERLAND
Special Assistant United States Attorney

Electronically approved 12/16/2020
LAURA J. JOHNSON
Attorney for Plaintiff
